IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs August 3, 2010

                 STATE OF TENNESSEE v. SIRON S. SHIELDS

              Direct Appeal from the Circuit Court for Madison County
                          No. 09-374    Roger Page, Judge




              No. W2010-00041-CCA-R3-CD - Filed November 16, 2010


The defendant, Siron S. Shields, appeals the revocation of his community corrections
sentence, claiming that the trial court erred by revoking his community corrections sentence
and ordering him to serve his original sentence in the Tennessee Department of Correction.
Following our review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J.C. M CL IN, J., delivered the opinion of the court, in which JAMES C URWOOD W ITT, J R. and
J OHN E VERETT W ILLIAMS, JJ., joined.

Paul E. Meyers, Jackson, Tennessee, for the appellant, Siron S. Shields.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney
General; James G. Woodall, District Attorney General; and James W. Thompson, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                       Background

       On July 15, 2009, the defendant, Siron S. Shields, pleaded guilty to one count of
possession of cocaine with intent to sell or deliver and one count of misdemeanor marijuana
possession. The plea agreement provided that the defendant would serve a sentence of eight
years in the Madison County Department of Community Corrections. On October 7, 2009,
the defendant’s community corrections case officer filed an affidavit alleging that the
defendant had failed to: (1) notify him of an address change; (2) pay court costs as ordered;
(3) maintain full-time employment; (4) and complete an alcohol and drug assessment. The
court issued a violation of community corrections warrant and held a revocation hearing on
December 18, 2009.

        At the hearing, Joe Fuentes testified that he was a case officer for the Madison County
Department of Community Corrections, and he supervised the defendant’s community
corrections sentence. Mr. Fuentes stated that the defendant violated some conditions of his
community corrections sentence. First, he said that the defendant did not comply with the
condition regarding payment of court costs. The court ordered that the defendant start paying
his court costs on August 19, 2009, and the defendant had not yet made any payments. The
defendant did, however, make some of his supervision fee payments. Second, the defendant
was to obtain and maintain full-time employment or be a full-time student as a condition of
his community corrections sentence. Mr. Fuentes testified that the defendant violated this
provision. Mr. Fuentes had asked the defendant to show him proof of employment, such as
a paycheck stub, but the defendant never complied. The conditions of his sentence also
required that the defendant show Mr. Fuentes proof that he attempted to find a job, and the
defendant never supplied such proof. The third condition of the community corrections
sentence that Mr. Fuentes testified the petitioner violated was that the defendant had to
undergo an alcohol and drug assessment. Mr. Fuentes told the defendant that he could sign
up for the assessment at the department of corrections office, but the defendant never signed
up for the assessment. Finally, as a condition of his community corrections sentence, the
defendant was to notify his case officer if he changed residences. Mr. Fuentes testified that
he believed the defendant violated this condition because he knew of two possible addresses
for the defendant. Mr. Fuentes was aware that the Jackson Police Department conducted a
search of a residence at 26 Lennon Cove in Jackson, Tennessee, and discovered evidence that
the defendant had resided there. According to Mr. Fuentes, the defendant did not notify him
that he had resided at 26 Lennon Cove.

        On cross-examination, Mr. Fuentes testified that he began to supervise the defendant
in July 2009, and he filed the violation warrant on October 7, 2009. Mr. Fuentes said that
the defendant had only been on probation for one month before the court scheduled him to
make his first payment toward court costs. The defendant had been on probation for three
months before the court issued the violation warrant, and Mr. Fuentes agreed that falling
three months behind on the payment of court costs was common for probationers. Mr.
Fuentes stated that whether he would violate a probationer who was three months behind in
paying court costs depended on how much the probationer owed. According to Mr. Fuentes,
not all probationers are employed, and finding jobs is hard for probationers. He agreed that
finding a job was extremely hard for probationers with a felony on their record, and he
suspected that it would take longer than a couple of months for probationers to find jobs. He
stated that paying court costs and fines would be hard for probationers without a job.
Regarding the defendant changing his address, Mr. Fuentes said that it would have been

                                              -2-
acceptable for the defendant to live at a residence at which he lived before his community
corrections sentence.

       Investigator Terry Buckley, with the Violent Crimes Unit of the Jackson Police
Department, testified that on October 5, 2009, he participated in the execution of a search
warrant at 26 Lennon Cove in Jackson, Tennessee. During the search, he found a firearm,
wrapped in a blue bandana, inside a cardboard box in the closet of a back bedroom. The
bedroom, which was “full of” men’s clothing, was next to the kitchen. Investigator Buckley
found the defendant’s appointment slip for the Madison County Department of Community
Corrections attached to the refrigerator with a magnet. Investigator Buckley spoke with the
resident at that address, Ms. Miller, who is the defendant’s sister. Ms. Miller told
Investigator Buckley that the bedroom had belonged to the defendant, but he had moved out
approximately one week before the investigators executed the warrant.

        On cross-examination, Investigator Buckley testified that “John Doe” was the name
listed on the search warrant. When they executed the warrant, Ms. Miller was the only
person present. Investigator Buckley stated that, besides the appointment slip and Ms.
Miller’s statement, no evidence definitively linked the defendant to the residence. The date
and time listed on the appointment slip was September 16, 2009, at 1:45 p.m.

        Shauntae Miller, the defendant’s sister, testified on behalf of the defendant. Ms.
Miller testified that she had lived at 26 Lennon Cove for almost one year, and her name was
on the lease. The defendant’s name was not on the lease, and she said that he was not living
there at the time the investigators executed the search warrant. She said that the defendant
had previously stayed at her apartment for a few days, but he had never lived there. She
stated that the last time the defendant had stayed with her overnight was in September.

        Ms. Miller recalled speaking with Investigator Buckley but denied that he asked her
whether the defendant lived at her apartment. According to Ms. Miller, Investigator Buckley
asked to whom the men’s clothing in the bedroom belonged, and her response was her
brother, the defendant. She said that Investigator Buckley also asked her when the defendant
was last there, and she replied that he had last been to her apartment approximately one and
a half to two weeks before the search. Ms. Miller testified that the defendant lived with their
grandmother but would come to her apartment to check on her. The defendant did not pay
Ms. Miller any money or assist her with the rent. Ms. Miller said that the gun that the
investigators found “in [her] brother’s room” belonged to her cousin, Antonio Clark.

       On cross-examination, Ms. Miller admitted that she referred to the room in which the
investigators found the gun as “[her] brother’s room.” She agreed that she told Investigator
Buckley that the defendant owned the clothes in the bedroom in which Investigator Buckley

                                              -3-
had found the gun. She denied telling Investigator Buckley that the bedroom belonged to the
defendant and said she told him that she lived alone.

       Ashonna Jackson testified that she was a close friend of the defendant and Ms. Miller.
She stated that she was familiar with the gun that Investigator Buckley found because she
brought it into Ms. Miller’s home. She further stated that the gun belonged to Antonio Clark,
and the defendant did not know it was in the home. Ms. Jackson said that, at her own
discretion, she went to the police after Investigator Buckley found the gun and told
Investigator Buckley the information about which she had just testified.

       On cross-examination, Ms. Jackson testified that she got the gun from Mr. Clark for
Ms. Miller’s protection because Ms. Miller’s home had been burglarized several times. Ms.
Jackson described the gun as a “.22 two-shot,” but she did not know the brand. She stated
that she was sure that she got the .22 caliber gun from Mr. Clark and brought it in Ms.
Miller’s home. She stated that the gun was an automatic two-shot and only had one barrel.
Upon further questioning by the prosecutor, Ms. Jackson stated that she did not know much
about guns but was sure that the gun that she brought to Ms. Miller’s home was a two-shot
.22 caliber.

        The state called Investigator Buckley as a rebuttal witness. Investigator Buckley
testified that the gun that he seized from Ms. Miller’s home was a “.9 millimeter Cobra ENT
of Utah.” Investigator Buckley also found .9 millimeter rounds at the residence. He stated
that, to his knowledge, the gun was “a double-barrel single shotgun that you open it in half,
load two rounds in the gun, and then fasten the barrel back on.”

        Based on this evidence, the trial court found that the defendant violated his
community corrections sentence. The court did not assign any weight to the defendant’s
failure to pay cost costs or his alleged possession of a weapon, but it placed significant
weight on the defendant’s failure to complete his alcohol and drug assessment. According
to the court, the defendant’s failure in this regard showed “that he just didn’t take [his
community corrections sentence] seriously [or] attempt to comply.” The judge also put
weight on the defendant’s failure to notify his case officer of his proper address or a change
of his address. Consequently, the court revoked the defendant’s community corrections
sentence and ordered the defendant to serve the remainder of his sentence in the Tennessee
Department of Correction.

                                           Analysis

        On appeal, the defendant argues that the trial court abused its discretion when it found
that the defendant violated the conditions of his community corrections sentence because

                                              -4-
“there was no substantial evidence presented that the [defendant] failed to obtain an [alcohol
and drug] assessment when taking into account the short amount of time he was on
probation, . . . and there was no substantial evidence presented that the [defendant] resided
at 26 Lennon Cove.”

       A trial court may revoke probation and order the imposition of the original sentence
upon a finding by a preponderance of the evidence that the person has violated a condition
of probation. Tenn. Code Ann. §§ 40-35-310, -311; State v. Shaffer, 45 S.W.3d 553, 554
(Tenn. 2001). After finding a violation of probation and determining that probation should
be revoked, a trial judge may: (1) order the defendant to serve the sentence in incarceration;
(2) cause execution of the judgment as it was originally entered, or, in other words, begin the
probationary sentence anew; or (3) extend the probationary period for up to two years. See
Tenn. Code Ann. §§ 40-35-308(c) & -311(e); State v. Hunter, 1 S.W.3d 643, 647 -48 (Tenn.
1999). The decision to revoke probation rests within the sound discretion of the trial court.
State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991). Pursuant to Tennessee
Code Annotated section 40-36-106(e)(4), upon a finding that a defendant has violated the
conditions of his agreement, a trial court retains the authority to revoke a defendant’s
placement in a community corrections program and to cause execution of the original
judgment as it was entered. Revocation proceedings for community corrections are
conducted pursuant to Tennessee Code Annotated section 40-36-106(3)(B).

       Revocation of probation or a community corrections sentence is subject to an abuse
of discretion standard of review, rather than a de novo standard. State v. Harkins, 811
S.W.2d 79, 82 (Tenn. 1991). An abuse of discretion is shown if the record is devoid of
substantial evidence to support the conclusion that a violation of probation has occurred. Id.
The evidence at the revocation hearing need only show that the trial court exercised a
conscientious and intelligent judgment in making its decision. State v. Leach, 914 S.W.2d
104, 106 (Tenn. Crim. App. 1995).

       The trial court must issue a statement setting forth the evidence and factors relied
upon in making the determination to revoke probation. “Unless such determinations are
made, . . . fundamental fairness requires that the petitioner remain on probation.” Bearden
v. Georgia, 461 U.S. 660, 674 (1983). The trial court’s findings may be written or oral;
however, the court must make a statement in some form. State v. Delp, 614 S.W.2d 395, 397
(Tenn. Crim. App. 1980).

        Here, the trial court stated its reasons for revocation. Specifically, the court stated that
the defendant failed to complete his alcohol and drug assessment and failed to notify his case
officer of his proper address or a change of address. The testimony was more than adequate
to support the trial court’s decision. The evidence at the revocation hearing needs to show

                                                -5-
only that the trial court exercised a conscientious and intelligent judgment in making its
decision. The court accredited the state’s undisputed proof that the defendant failed to
complete his alcohol and drug assessment despite having been on probation for three months
and being able to sign up at his case officer’s office. The proof showed that Ms. Miller, the
defendant’s sister, had men’s clothing in a room that she called her “brother’s room.”
Moreover, investigators found the defendant’s community corrections appointment slip at
the residence. The court obviously accredited Mr. Fuentes’s testimony that the defendant did
not notify him of any new address. Accordingly, we conclude that the trial court did not
abuse its discretion in revoking the defendant’s community corrections sentence and ordering
the defendant to serve the remainder of his sentence in the Tennessee Department of
Correction.

                                        Conclusion

       Based on the foregoing reasons, we affirm the judgment of the trial court.




                                                   J.C. McLIN, JUDGE




                                             -6-